—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered June 1, 1995, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, it was not improper for the trial court to submit each count of the indictment to the jury. The weapons counts were not inclusory concurrent counts (see, CPL 300.40 [3] [b]; People v McGriff, 123 AD2d 646; see also, People v Glover, 57 NY2d 61).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Thompson, J. P., Pizzuto, Joy and Altman, JJ., concur.